NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARY L. BECKNER, individually,                  No. 12-56945

                Plaintiff-Appellant,            D.C. No. 2:12-cv-03379-GHK-
                                                FFM
 v.

RECONTRUST COMPANY,                             MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. King, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      This matter has been stayed since February 2, 2015, pending issuance of the

mandate in Ho v. ReconTrust Co., N.A., No. 10-56884, or further order of the

court. We hereby lift the stay.

      Mary L. Beckner appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging Fair Debt Collection Practices Act (“FDCPA”) and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim, and we may affirm on any ground supported by the record. Kwan v.

SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

       Dismissal of Beckner’s FDCPA claims was proper because the alleged

communications were not attempts to collect a “debt” as defined by the FDCPA.

See Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions taken to

facilitate a non-judicial foreclosure . . . are not attempts to collect ‘debt’ as that

term is defined by the FDCPA.”); see also Dowers v. Nationstar Mortg., LLC, 852

F.3d 964, 970 (9th Cir. 2017) (explaining that “the FDCPA regulates security

interest enforcement activity . . . only through Section 1692f(6),” and that “[a]s for

the remaining FDCPA provisions, ‘debt collection’ refers only to the collection of

a money debt”).

       Dismissal of Beckner’s FDCPA claim under 15 U.S.C. § 1692f(6) was

proper because Beckner failed to allege facts sufficient to show that ReconTrust

Company’s conduct was unfair or unconscionable. See 15 U.S.C. § 1692f(6); Ho,

858 F.3d at 572-73 (determining that 15 U.S.C. § 1692f(6) protects a consumer

                                            2                                      12-56945
against abusive practices of a security enforcer); Dowers, 852 F.3d at 971

(discussing protections for borrowers under § 1692f(6)).

      The district court did not abuse its discretion by ruling on ReconTrust

Company’s motion to dismiss without oral argument. See Fed. R. Civ. P. 78(b);

C.D. Cal. Civ. R. 7-15; Carpinteria Valley Farms, Ltd. v. County of Santa

Barbara, 344 F.3d 822, 832 n.6 (9th Cir. 2003) (“The district court was within its

discretion to dispense with oral argument.” (citations omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Beckner’s request to take judicial notice (Docket Entry No. 16) is denied.

      AFFIRMED.




                                          3                                     12-56945